19-22576-rdd         Doc 221       Filed 02/06/20 Entered 02/06/20 11:42:04                       Main Document
                                                Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                 Chapter 11

    SIMKAR LLC, et al.,                                    Case No.: 19-22576 (RDD)

                                     Debtors.1             (Jointly Administered)


    ORDER (I) IN FURTHERANCE OF THE COURT’S ORDER APPROVING CHAPTER
      11 TRUSTEE’S PROPOSED PROTOCOL TO EVALUATE AND PAY CERTAIN
         EMPLOYEES’ UNPAID POST-PETITION WAGES THAT SATISFY THE
     REQUIREMENTS OF 11 U.S.C. § 506(c) [DKT. NO. 143] AND (II) AUTHORIZING
    CHAPTER 11 TRUSTEE TO PAY CERTAIN FORMER EMPLOYEES OF DEBTOR A
     PORTION OF THEIR POST-PETITION WAGES PURSUANT TO 11 U.S.C. § 506(c)
            FROM PROCEEDS OF SECURED CREDITOR’S COLLATERAL

             Upon the motion, dated January 10, 2020 (the “Motion”),2 of Sandeep Gupta, not

    individually but in his capacity as chapter 11 trustee (the “Chapter 11 Trustee”) of Simkar LLC

    (the “Debtor”) in the above-captioned chapter 11 case, by and through his counsel, Reed Smith

    LLP, seeking entry of an order authorizing the Chapter 11 Trustee, pursuant to 11 U.S.C. § 506(c),

    and in exchange for such Claimant releasing the Debtor’s estate from any and all other

    administrative expense claims by signing a release in the form attached to the Motion as Exhibit

    “B”, to (i) pay to those hourly worker Claimants accepting the treatment proposed in the Motion

    75% of their unpaid, post-petition wages as reflected in the Debtor’s books and records and (ii)

    pay to those non-insider office worker Claimants accepting the treatment proposed in the Motion

    15% of their unpaid, post-petition wages as reflected in the Debtor’s books and records; and it

    appearing that due and sufficient notice of the Motion was provided; and there being no

    opposition to the relief requested in the Motion, including as revised by this Order after the


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number are
as follows: Simkar LLC (5119) and Neo Lights Holdings, Inc. (7155). The address of the Debtors’ corporate
headquarters is 700 Ramona Avenue, Philadelphia, Pennsylvania.”
2
  Capitalized terms used but not defined herein shall have the meanings set forth in the Motion.
19-22576-rdd      Doc 221       Filed 02/06/20 Entered 02/06/20 11:42:04            Main Document
                                             Pg 2 of 4



 hearing on the Motion, including by those whose collateral would be surcharged; and upon the

 record of the hearing held by the Court on the Motion on January 27, 2020 and all related

 proceedings herein; and, after due deliberation, the Court having determined, for the reasons

 stated on the record of the hearing, that the Trustee’s proposed settlement, as modified hereby, of

 his right to seek surcharge of collateral under 11 U.S.C. § 506(c) in respect of the Unpaid Post-

 Petition Wage Claims, and such surcharge, is fair and reasonable in light of the risks, costs and

 delay of litigation and is in the best interests of the Debtor’s estate; and good and sufficient cause

 appearing, it is hereby

        ORDERED, that the Motion is granted to the extent set forth herein; and it is further

        ORDERED, that the forms of Notice and Release annexed hereto as Exhibit “A” are

approved and deemed to modify the relief sough in the Motion to the extent set forth therein; and

it is further

        ORDERED, that the Chapter 11 Trustee is authorized and directed to promptly, and in any

event by February 14, 2020, send the Notice and Release in the manner set forth in the Motion to

all of Debtor’s former employees (each a “Claimant”) who submitted a Claim Form by the Claim

Deadline (each as defined in Exhibit “A”); and it is further

        ORDERED, that to participate in the Trustee’s settlement Proposal and be paid the amount

set forth in the Motion under Section 506(c) of the Bankruptcy Code, a Claimant must sign and

return the Release to the Chapter 11 Trustee on or before thirty (30) days after the date on which

the Notice and Release are mailed (the “Response Deadline”), such Claimants, the “Consenting

Claimants”; and it is further




                                                 -2-
19-22576-rdd      Doc 221      Filed 02/06/20 Entered 02/06/20 11:42:04          Main Document
                                            Pg 3 of 4



       ORDERED, that the Trustee shall perform under the settlement Proposal and pay the

amount provided for therein with respect to each Consenting Claimant as promptly as practicable

after receiving the Consenting Claimant’s Release; and it is further

       ORDERED, that Claimants who do not return the Release as provided hereunder by the

Response Deadline (each such claimant, a “Non-Consenting Claimant”), shall not participate in

the Trustee’s settlement Proposal of his claims under 11 U.S.C. § 506(c); provided, that all Non-

Consenting Claimants shall retain all claims against the Debtor’s estate, including claims under 11

U.S.C. §§ 503 and 507 and their right to seek to compel the Trustee to seek a further surcharge of

the collateral under 11 U.S.C. § 506(c), subject to all defenses available to the Debtor and the

Chapter 11 Trustee and, with respect to any additional surcharge motion by the Trustee, the

Debtor’s secured creditors; and it is further

       ORDERED, that, within thirty (30) days after the Response Deadline, counsel to the

Chapter 11 Trustee shall file with the Bankruptcy Court a report identifying all payments made

hereunder; and it is further

       ORDERED, that the Chapter 11 Trustee shall promptly serve this Order upon: (i) counsel

for the Debtor, (ii) counsel for the U.S. Trustee, (iii) counsel to the Committee, (iv) counsel to

Capstone, (v) all taxing authorities; (vi) all former employees of the Debtor that were employed as

of the Petition Date and who timely submitted Claim Forms in accordance with the Wage Claim

Protocol Order (i.e., the Claimants); and (vii) all parties-in-interest in this Chapter 11 Case who

have requested notice; and it is further




                                                -3-
19-22576-rdd     Doc 221      Filed 02/06/20 Entered 02/06/20 11:42:04         Main Document
                                           Pg 4 of 4



       ORDERED, that the Court shall retain jurisdiction over any matter or dispute arising from

or relating to the implementation of this Order.

Dated: White Plains, New York
       February 6, 2020
                                                   /s/Robert D. Drain                   _
                                                   HONORABLE ROBERT D. DRAIN
                                                   UNITED STATES BANKRUPTCY JUDGE




                                               -4-
